Citation Nr: 0319677	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bipolar disorder.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for 
migraine and tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to March 
1981 and from February 1989 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which granted 
entitlement to service connection for a bipolar disorder, 
assigned a 30 percent evaluation; for a low back disability, 
assigned a 10 percent disability; and for headaches, 
initially assigned a noncompensable evaluation.  The 
disability rating for headaches was subsequently increased to 
10 percent by a rating decision dated in June 2000.  However, 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current evaluation remains in 
appellate status. 

Further, the Board notes that subsequent to the grant of 
entitlement to service connection, the veteran disagreed with 
the ratings by correspondence dated in February 1999.  A 
statement of the case was issued, followed by a timely 
substantive appeal.  A claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the following clinical 
records related to a psychiatric 
disorder, low back complaints, and 
headaches from the VA Medical Center 
(VAMC) in Tuskegee, Alabama:
?	Outpatient Treatment Records 
since June 2000
?	Hospital Records since April 
2001

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to determine the nature and 
extent of her service-connected bipolar 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining her, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's bipolar disorder.
?	State whether she has symptoms such 
as flattened affect, circumstantial, 
circumlocutory, or stereotyped 
speech, panic attacks more than one 
per week, difficulty in 
understanding complex commands, 
impairment in short and/or long-term 
memory, impaired judgment, impaired 
abstract thinking, and disturbances 
of motivation and mood.  Indicate 
whether she has "difficulty" 
establishing and maintaining 
effective work and social 
relationships.
?	State whether she has symptoms such 
as suicidal ideation, obsessional 
rituals which interfere with routine 
activities, illogical, obscure, or 
irrelevant speech, near-continuous 
panic or depression affective the 
ability to function independently, 
impaired impulse control, spatial 
disorientation, neglect of personal 
appearance and hygiene, or 
difficulty in adapting to stressful 
circumstances.  Indicate whether she 
has an "inability" to establish 
and maintain effective work and 
social relationships.
?	State whether she has total 
occupational and social impairment 
due to gross impairment of thought, 
persistent delusions or 
hallucinations, grossly 
inappropriate behavior, persistent 
danger of hurting self or others, 
intermittent inability to perform 
daily activities, disorientation, or 
memory loss.
?	Indicate the current global 
assessment of functioning (GAF) 
score.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA low back 
examination to determine the nature and 
extent of her service-connected low back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining her, 
the examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's low back disability.
?	Report functional range of motion 
values for the back, i.e., that 
motion the veteran can achieve 
without pain.
?	If pain appears on range of motion 
testing, the examiner should state 
the point (in degrees) at which pain 
starts.
?	State whether ankylosis of the 
lumbosacral spine is present.
?	Describe any functional loss due to 
pain on use, weakness, excess 
fatigability, and/or incoordination.
?	Indicate the extent of arthritis in 
the veteran's low back.
?	State whether intervertebral disc 
syndrome is shown.
?	If intervertebral disc syndrome is 
shown, the examiner is asked to 
describe the degree in terms of 
mild, moderate, severe, or 
pronounced.
?	The examiner is also asked to 
address the duration of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
that requires bedrest and treatment) 
due to intervertebral disc syndrome 
in terms of number of weeks over a 
12 month period.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA neurological 
examination to determine the nature and 
extent of her service-connected 
headaches.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining her, 
the examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's headache disability.
?	Identify the average number of 
migraine headaches occurring per 
month.
?	Indicate whether the veteran has 
completely prostrating and prolonged 
attacks productive of severe 
economic inadaptability.

5.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

